PER CURIAM
The Workers’ Compensation Board affirmed the referee’s decision that claimant’s claim had not been closed prematurely. We affirmed the Board without issuing an opinion. 87 Or App 552, 742 P2d 1202 (1987). Claimant has petitioned for review, asserting that the referee and the Board improperly failed to consider medical reports which came into existence after closure on the question of whether claimant was medically stationary at the time of closure. We allow reconsideration and withdraw our former decision. ORAP 10.10. We agree that the reports should have been considered. Scheuning v. J.R. Simplot, 84 Or App 622, 735 P2d 1, rev den 303 Or 590 (1987); Alvarez v. GAB Business Services, 72 Or App 524, 696 P2d 1131 (1985). We have considered those reports and are not persuaded that the claim was prematurely closed.
Reconsideration granted; former decision withdrawn; affirmed.